Citation Nr: 1602685	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  14-39 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.

3.  Entitlement to service connection for atrial fibrillation, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran served on active duty from July 1951 to June 1955 and from July 1955 to January 1972.  He passed away in April 2012.  The appellant is the Veteran's widow and has been substituted as claimant in the Veteran's appeal regarding the issues of entitlement to service connection for Parkinson's disease and atrial fibrillation.  She has also filed her own claim for service connection for the cause   of the Veteran's death.

In April 2015, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA   will notify the appellant if further action is required.

REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the claims on appeal.

The Veteran's death certificate indicates that he died from complications of blunt impact injuries of the head and that anticoagulation therapy for atrial fibrillation and Parkinson's disease was a contributing factor.

In June 2014 a VA examiner opined that it was less likely than not that the Veteran's atrial fibrillation was caused by his service-connected hypertension.  Unfortunately, the rationale provided by the examiner simply states that the examiner did not have any records related to the Veteran's atrial fibrillation upon which an opinion could be made.  Since that time additional medical evidence has been obtained.  The examiner also did not provide an opinion as to whether the Veteran's atrial fibrillation was aggravated by his service-connected hypertension, nor has an opinion been provided on whether the Veteran's atrial fibrillation is directly related to service.  In this regard, the Veteran was seen in February 1968 complaining of chest pain for 3 months and in May and June 1969 for complaints  of lightheadedness when arising from a seated, stooping, or kneeling position.  A medical opinion that addresses whether the Veteran's use of Plavix and/or  aspirin were at all related to his hypertension would also be helpful in determining whether service connection for cause of death is warranted.  Thus, given the foregoing, the Board finds that an addendum opinion is necessary.

Secondary service connection may be established for a disability that is caused 
by a service connected disability or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups 

of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 
F.3d 1341, 1346-47 (Fed. Cir. 2002).  

Regarding the claim for service connection for Parkinson's disease, the appellant has alleged that the Veteran was exposed to Agent Orange while serving on the USS Bronstein (DE-1037).  While there is no indication that the Veteran set foot   on Vietnam soil, an April 2014 response from the Defense Personnel Records Information Retrieval System indicates that the Bronstein operated in the Gulf of Tonkin during the Veteran's period of service on that ship.  Additionally, in an April 2015 statement, a comrade of the Veteran's reported that while they were serving on the Bronstein, the ship frequently took day trips to the southern coast    of Vietnam.  In April 2015, the U.S. Court of Appeals for Veterans Claims (Court) issued a decision in Gray v. McDonald, 27 Vet. App. 313 (2015), which addresses VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii).  The Court remanded that case for VA to reevaluate its definition of inland waterways.  Accordingly, on remand, the AOJ should adjudicate this matter once guidance from the Veterans Benefits Administration (VBA) is issued regarding the classification of inland waterways.

Finally, In June 2015 the appellant submitted what appear to be several sets of deck logs.  However, the documents are illegible as currently scanned into the Veterans Benefits Management System (VBMS).  On remand, said documents should be rescanned.  If re-scanning does not yield legible copies, separately obtained copies of the Bronstein's logs should be requested.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request rescanning of the documents (specifically the deck logs) dated June 4, 2015 and uploaded on June 20, 2015 to VBMS.  If rescanning is not possible, request the deck logs of the Bronstein 
from May to June 1967 and from August 1967      to October 1967 from official sources.

2. Send the claims file to a VA physician to obtain an addendum opinion.  The claims file and electronic treatment records must be reviewed by the examiner.

Following review of the claims file and electronic VA treatment records, the examiner should provide an opinion regarding the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's atrial fibrillation arose in service or is otherwise related to service, to include      his complaints of chest pain in February 1968 and his May and June 1969 complaints of transient episodes of lightheadedness when rapidly arising from sitting, stooping, or kneeling.  The examiner should explain why or why not.  

b. If not related to service, was the Veteran's atrial fibrillation at least as likely as not (50 percent or greater probability) caused by his 

service-connected hypertension?  Please explain why or why not.

c. If the Veteran's atrial fibrillation was 
not caused by the service-connected hypertension, is it at least as likely as not that the atrial fibrillation was permanently worsened beyond normal progression (as opposed to temporary exacerbation of symptoms) by the service-connected hypertension?  Please explain why or      why not.

d. If the examiner finds that the Veteran's atrial fibrillation was permanently worsened beyond natural progression (aggravated) by his service-connected hypertension, the examiner should attempt to quantify the degree of worsening attributed to the service-connected hypertension beyond    the baseline level of the Veteran's atrial fibrillation.

e. Was the Veteran's use of Plavix and/or aspirin in any way related to his service-connected hypertension?  Please explain why or why not.

3. Thereafter, readjudicate the claims for service connection for cause of the Veteran's death and service connection for atrial fibrillation, and service connection for Parkinson's disease once VBA issues guidance regarding the classification of inland waterways per the Court's holding in Gray v. McDonald, 27 Vet. App. 313 (2015).  If the benefits sought on appeal remain denied,       the appellant and her representative should be furnished a supplemental statement of the case   and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



